Citation Nr: 1813444	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-19 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss.

2. Entitlement to an initial rating higher than 30 percent for kidney stones.

3. Entitlement to an initial compensable rating for onychomycosis.

4.  Entitlement to service connection for diabetes mellitus, type II, including as due to herbicide exposure.

5. Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

6. Entitlement to service connection for hypertension, including as secondary to diabetes mellitus, type II.

7. Entitlement to service connection for a heart disorder, including as secondary to diabetes mellitus, type II.

8. Entitlement to service connection bilateral cataracts, including as secondary to diabetes mellitus, type II.

9.  Entitlement to service connection for a skin condition, including lesions on the feet, bacterial, fungal, viral and Treponema, including as secondary to diabetes mellitus, type II.

10. Entitlement to service connection for erectile dysfunction, including as secondary to diabetes mellitus, type II.

11. Entitlement to service connection for neuropathy, including as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Amy Fochler, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Sangster, Counsel








INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from various rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In April 2014, the RO increased the initial disability rating to 30 percent for kidney stones effective April 12, 2010, the date of receipt of the claim.

The Veteran had a Board hearing in December 26, 2016, before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

The Veteran's claims, with the exception of service connection for diabetes and heart disease, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus, type 2, is related to in-service herbicide exposure.

2.  The Veteran's coronary artery disease (CAD) is related to in-service herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type 2, have been met.  38 U.S.C. §§ 1101 , 1110, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.303 , 3.307 (2017). 



2.  The criteria for service connection for coronary artery disease have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the Veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116 ; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In addition, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the department of Defense, operated in or near the Korean Demilitarized Zone (DMZ), in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such serve to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See also 38 C.F.R. § 3.814 (c)(2); 38 C.F.R. § 3.307  (a)(6)(iv). 

The law provides that, if a veteran was exposed to a herbicide agent during active service, presumptive service connection is warranted for certain disorders delineated under 38 C.F.R. § 3.309 (e).  Diabetes mellitus, type 2, and ischemic heart disease are among the diseases listed in 38 C.F.R. § 3.309 for which presumptive service connection is available based on in-service herbicide exposure. 



A review of the record reflects that the Veteran has been diagnosed as having diabetes mellitus, type 2, and ischemic heart disease, i.e., coronary artery disease.  Thus, it must be determined if the Veteran had in-service herbicide exposure.  

The Veteran's DD-214 shows that he served as a military policeman.  His military personnel records show that he was part of the 18th MP company and later the 55th MP company stationed in Korea.  The Veteran has stated that he served near the DMZ in Korea.  A request was submitted to the Joint Services Records Research Center to determine if his unit was exposed to Agent Orange.  A negative response was received in May 2011.   The response showed that the Veteran was stationed approximately 19 miles from the DMZ, and the unit records did not document any specific duties performed by unit members along the DMZ.

The Veteran maintains that he was exposed to herbicides while serving in Korea along the DMZ.  Although he was not stationed with one of the recognized units for such exposure, he maintains that while he was serving as an MP he was exposed because they were stationed just south of Camp Red Cloud on the DMZ in the Republic of South Korea.  He explained as an MP he had the responsibility of patrolling from the south checkpoint north to Camp Red Cloud and Camp Santa Barbara, all the way up to the DMZ. 

The JSRRC has concluded that the herbicide exposure was not corroborated.  However, the Veteran has submitted his credible, personal account detailing that his service duties exposed him to herbicides close to the DMZ.  Therefore, in favor of the Veteran's claim is the fact that he served in Korea during the requisite time period and his duties as an MP plausibly included travel.  The evidence against his claim is the JSRRC finding that his unit's chronology does not document any specific duties performed by unit members along the DMZ.  Therefore, the Board finds that the evidence of record is in relative equipoise as to that matter and, as such, the Veteran is to be afforded the benefit-of- the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


Accordingly, service connection for diabetes mellitus, type 2, and CAD is warranted.


ORDER

 Service connection for diabetes mellitus, type 2, is granted.

Service connection for coronary artery disease is granted.


REMAND

Although the Board sincerely regrets the additional delay that inevitably will result from this remand, further development of these claims is essential to their fair disposition.

Regarding the Veteran's service-connected kidney stones, bilateral hearing loss and onychomycosis, he indicated at the December 2016 hearing that these disabilities had increased in severity.  The Board also notes that the last relevant VA examinations were conducted in October 2013, November 2013 and April 2015, respectively.  Accordingly, new VA examinations are necessary to determine the current level of severity of these disabilities.

In addition, the record shows that the Veteran had a VA examination in November 2013 in response to his claim for PTSD.  While the examiner opined that the Veteran did not have PTSD so it was not related to any incidents in service, she, however, also diagnosed the Veteran with generalized anxiety disorder but did not offer an opinion regarding its etiology.  Accordingly, further medical commentary must be obtained before a decision is made on this claim.

Moreover, regarding the claim for hypertension, the Veteran's STRs show that he had elevated blood pressure readings of 130/90 in April 1970 and 142/88 at his July 1970 separation examination.  In light of this evidence of record, a VA examination is in order to determine the etiology of the Veteran's hypertension.

Finally, the Veteran specifically contends that the remaining claims for service connection for bilateral cataracts, skin disorders (claimed as lesions on the feet, bacterial, fungal, viral and Treponema), erectile dysfunction and neuropathy are secondary to his diabetes mellitus, type II.  These claims, therefore, must be remanded for appropriate medical opinions, as set forth below.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA medical treatment records from December 2016, forward.

2. After the above development has been completed, schedule the Veteran for the appropriate VA examinations to determine the severity of his service-connected bilateral hearing loss, kidney stones and onychomycosis.  The claims folder should be made available to the examiners for review, and the examination reports should reflect that such a review was undertaken.  All necessary tests, including X-rays if indicated, should be performed.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

3. Schedule the Veteran for the appropriate VA examination to determine the etiology of the Veteran's hypertension, bilateral cataracts, skin disorders (claimed as lesions on the feet, bacterial, fungal, viral and Treponema), erectile dysfunction and neuropathy.  The claims folder should be made available to the examiner for review, and the examination report should reflect that such a review was undertaken.  All necessary tests should be performed.

The examiner is asked to provide medical comment on:

(a) Whether it is it at least as likely as not (a 50 percent probability or more) that the Veteran's hypertension had its clinical onset during active service or is related to any incident of service?  In providing this opinion, the examiner must consider the elevated blood pressure readings of 130/90 in April 1970 and 142/88 in July 1970 on separation examination.

(b)  Whether it is it at least as likely as not (a 50 percent probability or more) that the Veteran's hypertension and any current eye disorder including cataracts, skin disorder, erectile dysfunction, and peripheral neuropathy were either caused by or aggravated by the Veteran's diabetes mellitus?

A clear rationale for all opinions should be provided.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case. 

4. Schedule the Veteran for the appropriate VA examination to determine the nature and etiology of his psychiatric disability.  The claims folder should be made available to the examiner for review, and the examination report should reflect that such a review was undertaken.  All necessary tests should be performed.

The examiner should identify all current psychiatric disorders, to include any generalized anxiety disorder.
 
The examiner is asked to provide medical comment on:

Whether it is as least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disorder, to include any generalized anxiety disorder, had its clinical onset during active service or is related to any incident of service, to include the stressors described by the Veteran.  See Hearing transcript, dated December 8, 2016.

A clear rationale for all opinions should be provided.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case. 

5. Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefits on appeal remain denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


